PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Molenda, Daniel et al.
Application No. 15/023,104
Filed: 18 Mar 2016
For:  Method for the Contactlass Determination of a Mechanical-Technological Characteristic Variable of Ferromagnetic Metals, and Also . . . Method 

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
February 22, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision of December 17, 2021 by the Board of Patent Appeals and Interferences.  Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on February 20, 2022.  A Notice of Abandonment was mailed on March 21, 2022.  See MPEP 1214.06.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE (Request for Continued Examination, with the required fee of $2,000 (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.  Accordingly, the RCE is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.






This application is being referred to Technology Center AU 2863 for appropriate action by the Examiner in the normal course of business on the RCE (Request for Continued Examination) received February 22, 2022.



/KIMBERLY A INABINET/Paralegal Specialist, OPET